Citation Nr: 0635564	
Decision Date: 11/15/06    Archive Date: 11/28/06

DOCKET NO.  03-22 274	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left knee disorder, 
claimed as secondary to a right knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tzu Wang, Associate Counsel






INTRODUCTION

The veteran had active duty service from October 1975 to 
October 1978.

This matter initially came before the Board of Veterans' 
Appeals (Board) from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island, which denied the veteran's claim 
for entitlement to service connection for a left knee 
disorder.  During the course of this appeal, the veteran 
relocated and his appeal was transferred to the VA RO in St. 
Petersburg, Florida.  Subsequently, in March 2006, the Board 
remanded the case to the RO for additional development.  The 
case is now before the Board for further appellate 
consideration.


FINDING OF FACT

There is competent medical evidence that the veteran's left 
knee disorder was aggravated by his service-connected right 
knee disorder.


CONCLUSION OF LAW

Resolving all reasonable doubt in the veteran's favor, his 
left knee disorder was aggravated by and, thus, secondary to 
his service-connected right knee disorder.  38 U.S.C.A. 
§§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310(a) (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).

During the pendency of this appeal, the U.S. Court of Appeals 
for Veterans Claims (Court) issued a decision in the appeal 
of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim, including the degree of disability and the 
effective date of an award.  In the present appeal, the 
appellant was not provided with notice of the type of 
evidence necessary to establish a disability rating or an 
effective date, if service connection was granted on appeal.  
When implementing the award, the RO will address any notice 
defect with respect to the initial disability rating and 
effective date elements.  Significantly, the veteran retains 
the right to appeal any effective date or initial disability 
rating assigned by the RO. 

Without deciding whether VA's notice and development 
requirements have been satisfied in the present case with 
respect to the issue of a left knee disorder, the Board is 
taking action favorable to the veteran by granting service 
connection for his left knee disorder, as such the Board 
finds that there has been no prejudice to the veteran that 
would warrant further notice or development and the Board 
will proceed with appellate review.  See, e.g., VAOPGCPREC 
16-92, 57 Fed. Reg. 49, 747 (1992); See Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004); Sutton v. Brown, 9 Vet. App. 
553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993).

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. §§ 3.1(k), 3.303(a) (2006).  In order to prevail in 
a claim for service connection there must be medical evidence 
of a current disability as established by a medical 
diagnosis; of incurrence or aggravation of a disease or 
injury in service, established by lay or medical evidence; 
and of a nexus between the in-service injury or disease and 
the current disability established by medical evidence.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).  If a 
condition noted during service is not shown to be chronic, 
then generally, a showing of continuity of symptoms after 
service is required for service connection.  See 38 C.F.R. 
§ 3.303(b) (2006).  In addition, service connection may be 
granted as secondary for any service-connected disability 
when the evidence shows the disability is proximately due to 
or the result of a service-connected disease or injury.  
38 C.F.R. § 3.310(a) (2006).

The veteran contends that he suffers from a left knee 
disorder, as a result of overuse, due to his service-
connected right knee disorder.  

In the present case, the veteran has submitted competent 
medical evidence of a current diagnosis of a left knee 
disorder and nexus opinions linking the disorder to his 
service-connected right knee disorder.  The Board notes that 
service and post-service medical evidence, clearly documents 
the veteran's diagnosis and treatment for his service-
connected right knee disorder.  Further, the evidence 
reflects that the veteran was limited in his right knee 
function due to pain and continues to seek treatment for his 
right knee.  

Regarding the left knee, service medical records show that, 
in October 1975, the veteran's lower extremities were normal 
upon enlistment.  Later, in that same month, the veteran 
complained of and was treated for bilateral knee pain.  The 
veteran's separation examination report shows that his lower 
extremities were clinically normal upon discharge.  Post-
service medical records show that the veteran sought 
treatment from VA medical facilities and private joints 
clinics.  The veteran underwent left knee arthroscopies in 
1985 and 1998.  His left knee was noted by the Our Lady of 
Fatima Hospital to undergo degenerative changes as early as 
May 1987 and was diagnosed with degenerative joint disease 
(DJD) in May 2002 by a private physician with The Orthopaedic 
Institute, Inc.  In a clinical examination dated October 1, 
2002, the private physician opined that the veteran's left 
knee pain was worsening due to overuse.  Again, in a letter 
dated January 27, 2005, the private physician opined that the 
veteran's antalgic gait due to his right knee has aggravated 
his left knee disorder.

The veteran underwent VA joints examinations for his left 
knee disorder in March 2003 and July 2006.  In both instances 
the veteran was diagnosed with mild DJD of the left knee.  
The March 2003 VA examiner opined that it was not likely that 
the left knee was a result of the right knee condition.  
However, the Board remanded the veteran's claim for a second 
examination and opinion because the March 2003 VA examination 
did not address whether the veteran's right knee disorder 
resulted in any aggravation of his left knee disorder.  At 
the June 2006 VA examination, the veteran reported his prior 
left knee surgeries and functional limitations.  X-rays 
showed that the veteran had mild/minimal DJD.  After 
reviewing the veteran's claims file, X-rays, and examination 
results, the examiner stated that he could not "resolve the 
issue without resorting to mere speculation."  However, the 
examiner then offered his medical opinion that, "the mild 
DJD in the left knee may be exacerbated by service connected 
right knee symptoms as he is favoring the right knee and 
using his left knee more.  After review of his C-file, there 
is no mention of left knee problems during active duty.  His 
left knee may just as likely be unrelated mild DJD and not 
related to service-connected right knee."  Resolving all 
reasonable doubt in favor of the veteran, the Board finds 
that the examiner stated at least a 50 percent probability 
that the veteran's left knee disorder may have been 
aggravated by his service-connected right knee disorder.

Given the somewhat divergent opinion offered by the VA 
examiner and the favorable nexus opinion offered by the 
veteran's private physician, the Board finds the evidence in 
relative equipoise, and resolves reasonable doubt in favor of 
the veteran.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2006).  Thus, the 
veteran's claim for service connection for a left knee 
disorder, secondary to his service-connected right knee 
disorder, is granted.




ORDER

Service connection for a left knee disorder secondary to a 
service-connected right knee disorder is granted.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


